Citation Nr: 0013473	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear defective hearing.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision.  The 
Board notes that the veteran has argued that he had problems 
with his left ear during military service, implying that 
service connection should be granted for defective hearing in 
both the left and right ears.  A claim of service connection 
for left ear defective hearing has not been developed for 
appellate review.  38 C.F.R. § 20.200 (1999).  Consequently, 
this service connection claim is referred to the RO for 
adjudicatory action.


FINDINGS OF FACT

1.  Audiometric test results obtained during a VA 
compensation examination conducted in June 1998 correspond to 
a numeric designation of I for the right ear.  

2.  Puretone thresholds for the frequencies of 1,000 Hertz 
and 2,000 Hertz were 10 and 25 decibels, respectively.


CONCLUSION OF LAW

An increased (compensable) rating for right ear defective 
hearing is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.85, 4.86 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed on 
June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth following § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  When 
service connection is in effect for hearing loss in one ear 
only, and the appellant does not have total deafness in both 
ears, the hearing acuity of the non-service-connected ear is 
considered normal (level I).  38 U.S.C.A. § 1160(a) (West 
1991); 38 C.F.R. § 4.85(f) (1999).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  

In the veteran's case, audiometric testing conducted in June 
1998 revealed puretone thresholds of 10, 25, 25, and 50 
decibels in the right ear, at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively, and there was a 96 percent 
discrimination score.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998), the veteran has a numeric 
designation of I for the right ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (1998), given that the non-service-
connected ear is treated as being at level I, results in a 
finding that an increase in the currently assigned 
noncompensable rating is not warranted.  The same results are 
obtained by applying the results to 38 C.F.R. § 4.85, Table 
VI, Table VII (1999).  Additionally, as is apparent from the 
results set out above, the veteran did not have thresholds of 
55 or greater in each of the specified frequencies, and did 
not have thresholds of 70 decibels or more at 2,000 Hertz.  
Consequently, 38 C.F.R. § 4.86 (1999) is not for application.  
Moreover, no examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (1999).  

Although the veteran has described his hearing as being so 
bad that he needs a hearing aid, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  Specifically, no 
evidence has been presented to show unusual difficulties the 
veteran experiences beyond those already contemplated by the 
rating schedule.  The current evidence of record does not 
demonstrate that right ear hearing loss has resulted in 
frequent periods of hospitalization or has, by itself, 
resulted in marked interference with employment.  § 3.321.  
It is undisputed that defective hearing in the right ear may 
adversely affect the veteran, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Additionally, as noted above, because service 
connection is in effect for the right ear only, the effect of 
any hearing loss in the left ear may not be considered, 
except in cases where the veteran is totally deaf in both 
ears.  38 U.S.C.A. § 1160 (West 1991).  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An increased (compensable) rating for right ear defective 
hearing is denied.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals



 

